TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00621-CR


The State of Texas, Appellant

v.


Steven Bradley Whitfield, Appellee





FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 589,979, HONORABLE DAVID CRAIN, JUDGE PRESIDING






The State's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.



  
				Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed on State's Motion
Filed:   December 20, 2001
Do Not Publish